Citation Nr: 0506170	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease 
status post coronary artery bypass graft (CABG) and 
myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 until June 1991; she also had periods of active 
and inactive duty for training (ACDUTRA and INACDUTRA), 
specifically including a period of INACDUTRA on September 9 
and 10, 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Fort Harrison, Montana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied service 
connection for coronary artery disease and myocardial 
infarction, finding, in essence, that veteran had not 
suffered a myocardial infarction, cardiac arrest, or 
cerebrovascular accident while she was on INACDUTRA on 
September 9/20, 2000.  

2.  Evidence received since the July 2001 rating decision is 
cumulative to evidence then of record; does not tend to show 
that the veteran's duty status on September 9/10 2000 was 
other than INACDUTRA or that she suffered a myocardial 
infarction, cardiac arrest, or cerebrovascular accident on 
those days; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 2001 decision is not new and 
material, and the claim for service connection for coronary 
artery disease and myocardial infarction may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A July 
2002 letter (prior to the rating appealed) informed her of 
her and VA's responsibilities in claims development and 
specifically advised her that since her claim had previously 
been finally denied, new and material evidence was required 
to reopen the claim. The March 2003 rating decision and a 
November 2003 statement of the case (SOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why her claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything she had pertinent to her claim, 
the July 2002 letter advised her of the type of evidence 
necessary to substantiate her claim and to submit such 
evidence.  This was equivalent to advising her to submit 
everything she had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, the veteran has not identified 
any pertinent records that remain outstanding.  The veteran's 
representative has requested that the Board obtain a medical 
(nexus) opinion in this matter.  In that regard, it is 
noteworthy that where the claim involves a petition to reopen 
a prior finally denied claim, the duty to assist by obtaining 
a medical opinion or scheduling a VA examination does not 
attach unless new and material evidence is submitted (i.e., 
the claim is reopened).  38 C.F.R. § 3.159 (c).  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.



Evidentiary Background

On July 11, 2001 (notice issued July 18, 2001) the RO denied 
service connection for coronary artery disease and myocardial 
infarction.  The RO found that the claimed disability was not 
manifested or incurred during the veteran's period of active 
duty from November 1990 to June 1991 (and it is not alleged 
otherwise).  The veteran bases her claim on a theory that the 
claimed disability was incurred during her period of 
INACDUTRA on September 9/10, 2000, when she was hospitalized 
for chest pains/cardiac complaints.  In that regard, the RO 
found in July 2001 that while recent legislation had extended 
the provisions for establishing service connection based on 
injury during INACDUTRA to include when there was a 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident during INACDUTRA (see 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a)), none of these events was shown to have 
occurred on September 9/10, 2000.   The veteran did not 
appeal that determination.  Her petition to reopen the claim 
was received July 26, 2002.  

The relevant evidence of record at the time of the July 2001 
denial consisted of service medical records, a statement of 
medical examination and duty status from September 2000 and 
reports of coronary artery disease treatment from Benefis 
Healthcare from September 2000.  Service medical records 
showed that the veteran had a systolic heart murmur upon 
entry into active duty and upon separation.  There were no 
findings of coronary artery disease and the veteran reported 
that she was in good health at the time of separation.  A 
statement of medical examination and duty status indicated 
that the veteran was on INACDUTRA in September 2000 when she 
was admitted to a hospital with chest pains/suspected 
coronary disease on September 9, 2000.  It was also noted 
that the nature of the disability was that it was a disease 
(heart disease), and that the event occurred while the 
veteran was in line of duty.  The records from Benefis 
Hospital showed that the veteran was admitted to the hospital 
after experiencing intense chest pain.  After testing and 
observation the diagnosis was determined to be coronary 
arteriosclerosis with a small myocardial infarction one week 
prior to admission (emphasis added).  Double bypass graft 
surgery was performed.  

Relevant evidence received since the July 2001 decision 
includes a Service Department line of duty memorandum and 
another copy of the September 2000 statement of medical 
examination and duty status.  

Legal Criteria and Analysis

As noted, the July 2001 decision by the RO was not appealed, 
and is final and may not be reconsidered/revised based on the 
evidence then of record.  38 U.S.C.A. § 7105.  However, law 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
her claim was received in July 2002, the amended regulation 
applies.  Under the amended version, "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

See 38 U.S.C.A. § 5103A provides that nothing in the section 
shall be construed as requiring VA to reopen a previously 
disallowed claim except when new and material evidence has 
been presented or secured.  

A determination as to whether evidence is new is separate 
from a determination as to whether evidence is material.  
Vargas-Gonzales v. West 12 Vet. App. 321 (1999). Evidence 
that is cumulative of previously presented evidence is not 
new.  Id.  If the Board determines that the evidence is not 
new, that should end the analysis as to whether the evidence 
is "new and material."  If the evidence is not new, it is not 
necessary to go on and determine whether it is material.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to an 
injury on INACDUTRA, or to an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.6 (a).

IV.  Analysis

Since the RO's July 2001 denial was based on a finding that 
the claimed disability did not result from injury, myocardial 
infarction, cardiac arrest, or cerebrovascular accident while 
the veteran was on INACDUTRA, for evidence to be new and 
material in the circumstances of this case, it would have to 
tend to show either that the nature of the veteran's duty 
status on September 9/10 2000 was other than INACDTRA (and 
the fact that she was on INACDUTRA at the time is not in 
dispute) or that she suffered a myocardial infarction, 
cardiac arrest, or cerebrovascular accident on those days.  
None of the evidence received since July 2001 addresses such 
matters.  The only documents the veteran has submitted in 
support of her petition to reopen the claim are a duplicate 
of a statement of medical examination and duty status that 
was previously of record and a copy of a line of duty 
determination showing that the veteran was in line of duty on 
September 9/10, 2000.  As the first of these is a duplicate, 
it obviously is not "new".  As the second, showing line of 
duty addresses a matter that was previously established, and 
is not in dispute, it is cumulative evidence, and also not 
"new."  

Since the additional evidence received is not new, it clearly 
cannot be "new and material" and analysis of appellant's 
claim need not continue.  The evidence added to the record 
since the July 2001 decision does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  It is not new and material, and the claim cannot be 
reopened.  

The veteran's representative alleges that the case should be 
reviewed based on liberalizing legislation enacted since the 
earlier determination in this matter (referring to the 
enactment of the provisions including as active service a 
period of INACDUTRA during which a veteran suffers a 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident).  However, that law was enacted in the year 2000, 
and the provisions were specifically considered in the July 
2001 rating decision.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to reopen the claim seeking to establish service 
connection for coronary artery disease and myocardial 
infarction is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


